DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara et al. (US 2020/0127539 A1) in view of Sanji et al. (US 2012/0126658 A1).
RE claim 1, Nakahara teaches a rotor 3 (Figs.2) for an electric motor (¶ 40), the rotor 3 comprising: a plurality of laminated sheets 41 assembled into a puck 40 (¶ 54), the puck 40 defining a plurality of apertures 401 for the receipt of rotor magnets 32, the apertures 401 extending in a substantially circumferential direction around the puck 40; wherein each laminated sheet 41 includes a plurality of protrusions 411g, 412g (see ¶ 65 for caulking portion 41g and 41h are formed using the same process as shown in Fig.10, 14) and a plurality of corresponding recesses 12 configured to receive the protrusions 11 of an adjacent laminated sheet 3 (Figs.3-4), the protrusions 411 and recess 412g being configured to be engaged (Fig.14); wherein the protrusions 411g (of portion 41h) and corresponding recesses 412g (of portion 41h) are positioned at a greater radial distance from a centre of the puck 40 than the apertures 401 (Fig.2) and wherein each protrusion is elongate in a substantially circumferential direction of the puck 40 (Figs.2, 4).
	Nakahara does not teach the protrusion and the recess are engaged with an interference fit.
	Sanji teaches the protrusion 11 and the recess 12 are engaged with an interference fit (Fig.3 and ¶ 27, 28, 39). The fastening portions can thus endure a larger centrifugal force, thereby improving the rotation strength of the rotor core (¶ 42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara by having the protrusion and the recess are engaged with an interference fit, as taught by Sanji, for the same reasons as discussed above.

	RE claim 2/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each aperture 412g is elongate in the substantially circumferential direction of the puck 40, each protrusion 411g being substantially parallel with a corresponding aperture 412g (Fig.14).

	RE claim 3/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each aperture 401 is centred with respect to a corresponding aperture 41g (Fig.4).

	RE claim 4/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each protrusion 411g is pill-shaped (Fig.4).

	RE claim 5/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each protrusion 411g is the same shape or substantially the same shape as its corresponding recess 412g (Fig.14).

	RE claim 6/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches the number of protrusions 41h (411g) and corresponding recesses (412g) and the number of apertures 401 is equal (Figs.2-4).

	RE claim 8/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches the laminated sheets further comprise a plurality of inter-engaging features 41g at a lesser radial distance from the centre of the puck 40 than the apertures 401 (Fig.2).

	RE claim 9/8, Nakahara in view of Sanji has been discussed above. Nakahara further teaches the inter-engaging features 41h each include an additional protrusion 411g and a corresponding additional recess 412g configured to receive the additional protrusion 411g (Fig.14) of an adjacent laminated sheet 41.
	Nakahara does not teach each additional protrusion and additional recess engage with an interference fit.
	Sanji teaches the protrusion 11 and the recess 12 are engaged with an interference fit (Fig.3 and ¶ 27, 28, 39). The fastening portions can thus endure a larger centrifugal force, thereby improving the rotation strength of the rotor core (¶ 42).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara by having each additional protrusion and additional recess engage with an interference fit, as taught by Sanji, for the same reasons as discussed above.

	RE claim 10/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each laminated sheet 41 is substantially circular (Figs.2, 3).

	RE claim 11/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each laminated sheet 41 includes a radial bulge 41c adjacent to each aperture 401 (Figs.2, 3).

	RE claim 12/11, Nakahara in view of Sanji has been discussed above. Nakahara further teaches the radial bulge 41c houses the protrusion and recess (of portion 41h, see Fig.2).
	
	RE claim 13/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches each laminated sheet 41 includes a central aperture 41d for the receipt of a rotor shaft 31 (Figs.2-4).

	RE claim 14/1, Nakahara in view of Sanji has been discussed above. Nakahara further teaches an electric motor 1 (Fig.1 and ¶ 42) comprising a stator 2 and a rotor 3 according to claim 1 (as noted above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Sanji as applied to claim 1 above, and further in view of Showa et al. (US 8941947 B2).
RE claim 7/1, Nakahara in view of Sanji has been discussed above. Nakahara does not teach the length of each protrusion is at least twice the width of the protrusion, or at least three times the width of the protrusion, or at least four times the width of the protrusion.
Showa teaches the length of each protrusion is at least twice the width of the protrusion, or at least three times the width of the protrusion, or at least four times the width of the protrusion (see Figs.4, 7 for b/a can be adjusted from 2.0 to 4.0) to optimize swaging strength (Fig.7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakahara in view of Sanji by having the length of each protrusion is at least twice the width of the protrusion, or at least three times the width of the protrusion, or at least four times the width of the protrusion, as taught by Showa, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834